GCFA Securities, LLC
Statement of Financial Condition
As of December 31, 2019

(expressed in U.S. dollars)




                                                              <zero balance>

      Assets
      Cash and cash equivalents                                                -
      Amounts due from related parties                                         -

      Total Assets                                                             -

      Liabilities
      Accounts payable and accrued expenses                                    -
      Capital contribution received in advance                                 -
      Redemptions payable                                                      -

      Total liabilities                                                        -

      Members’ capital                                                         -




      NOTES:
      1. Information presented for 2019 is based on unaudited data.
      2. This document is confidential and may not be
      copied or disseminated without the prior written
GCFA Securities, LLC
Consolidated Statement of Operations
For the period ended Dec 31, 2019

(expressed in U.S. dollars)


                                                                         <no activity>
                                                                             GCFA Securities
         Operating Income
         Interest income                                                                       -
         Other income                                                                          -

         Total operating income                                                                -

         Operating expenses
         Administrative and operating expenses                                                 -
         Legal and professional fees                                                           -
         Total operating expenses                                                              -

         Net Income/(Loss)                                               $                     -


         NOTES:
         1. Information presented for 2019 is based on unaudited data.
         2. This document is confidential and may not be copied or
         disseminated without the prior written approval of GCA.
GCFA Securities, LLC
Statement of Cash Flows
For the period ended Dec 31, 2019

(expressed in U.S. dollars)


                                                                                              <no cash/activity>
                                                                                              GCFA Securities
     Cash flows from operating activities
         Net Income                                                                           $              -
         Adjustments to reconcile to net cash provided by/(used in) operations:
         Depreciation on fixed assets                                                                        -
         Change in operating assets and liabilities
             Investment in wholly owned subsidiaries
             Management and incentive fees receivable                                                        -
             Investment in Funds, at fair value                                                              -
             Amounts due from related parties                                                                -
             Amounts due to related parties                                                                  -
             Other liabilities                                                                               -
     Net cash provided by operating activities                                                               -

     Cash flows from investing
         Disposals of fixed assets
         Purchases of fixed assets
     Net cash provided by investing activities

     Cash flows from financing activities
         Capital Contributions
         Distributions
     Net cash provided by financing activities

         Net Change in Cash and Restricted Cash                                                              -
         Cash & Restricted Cash Balance at Beg of Period                                                     -
         Cash & Restricted Cash Balance at End of Period                                                     -




         NOTES:
         1. Information presented for 2019 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated without the
         prior written approval of GCA.
GCFA Securities, LLC
Statement of Changes in Members' Capital
For the period ended Dec 31, 2019




                                                                            <zero balance>
                                                                            GCFA Securities
           Members' Capital, beginning of the year                      $                     -
           Contributions                                                                      -
           Distributions                                                                      -
           Net increase in Members’ capital resulting from operations                         -
           Members' Capital, at the end of the year                                           -
GCFA Securities, LLC
Statement of Financial Condition
As of December 31, 2020

(expressed in U.S. dollars)




                                                                      <zero balance>
      Assets
      Other receivables                                                                0
      Deferred tax asset                                                               0
      Prepaid expenses                                                                 0
      Other assets                                                                     0

      Total Assets                                                                     0

      Liabilities
      Current income tax liabilities                                                   0
      Deferred tax liabilities                                                         0

      Total liabilities                                                                0

      Members’ capital                                                                 0




      NOTES:
      1. Information presented for 2020 is based on unaudited data.
      2. This document is confidential and may not be
      copied or disseminated without the prior written
      approval of GCA.
GCFA Securities, LLC
Statement of Operations
For the period ended Dec 31, 2020

(expressed in U.S. dollars)


                                                                                              <no activity>
                                                                                             GCFA Securities
                                    Operating Income
                                    Other income                                                       -

                                    Total operating income                                             -

                                    Operating expenses
                                    Administrative and operating expenses                              -
                                    Total operating expenses                                           -

                                    Net Income/(Loss)                                          $       -


                                    NOTES:
                                    1. Information presented for 2020 is based on unaudited data.
                                    2. This document is confidential and may not be
                                    copied or disseminated without the prior written
                                    approval of GCA.
GCFA Securities, LLC
Statement of Cash Flows
For the period ended Dec 31, 2020

(expressed in U.S. dollars)


                                                                                          <no cash/activity>
                                                                                          GCFA Securities
    Cash flows from operating activities
        Net Income                                                                        $              -
        Adjustments to reconcile to net cash provided by/(used in) operations:
           Accounts payable and accrued expenses                                                         -
           Amounts due to related parties                                                                -
           Other liabilities                                                                             -
    Net cash provided by operating activities                                                            -

    Cash flows from financing activities
        Capital Contributions
        Distributions
    Net cash provided by financing activities

         Net Change in Cash and Restricted Cash                                                          -
         Cash & Restricted Cash Balance at Beg of Period                                                 -
         Cash & Restricted Cash Balance at End of Period                                                 -




         NOTES:
         1. Information presented for 2020 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated without
         the prior written approval of GCA.
GCFA Securities, LLC
Statement of Changes in Members' Capital
For the period ended Dec 31, 2020




                                                                         <zero balance>
                                                                        GCFA Securities
           Members' Capital, beginning of the year                      $            -
           Contributions                                                             -
           Distributions                                                             -
           Net increase in Members’ capital resulting from operations                -
           Members' Capital, at the end of the year                                  -
GCFA Securities, LLC
Statement of Financial Condition
As of January 31, 2021

(expressed in U.S. dollars)


                                                                         <zero balance>


     Assets
     Cash and cash equivalents                                       $                    -
     Investment in wholly owned subsidiaries                                              -
     Investment in Funds, at fair value                                                       0
     Amounts due from related parties                                                         0
     Restricted cash                                                                          0
     Fixed assets, net of accumulated depreciation                                            0
     Management and incentive fees receivable                                                 0
     Other receivables                                                                        0
     Deferred tax asset                                                                       0
     Prepaid expenses                                                                         0
     Other assets                                                                             0

     Total Assets                                                                             0

     Liabilities
     Compensation payable                                                                     0
     Incentive compensation payable                                                           0
     Third-party marketing fees payable                                                       0
     Amounts due to related parties                                                           0
     Accounts payable and accrued expenses                                                    0
     Capital contribution received in advance                                                 0
     Redemptions payable                                                                      0
     Other liabilities                                                                        0
     Current income tax liabilities                                                           0
     Deferred tax liabilities                                                                 0

     Total liabilities                                                                        0

     Members’ capital                                                                         0




     NOTES:
     1. Information presented for 2021 is based on unaudited data.
     2. This document is confidential and may not be
     copied or disseminated without the prior written
     approval of GCA.
GCFA Securities, LLC
Statement of Operations
For the period ended Jan 31, 2021

(expressed in U.S. dollars)


                                                                      <no activity>
                                                                     GCFA Securities
         Operating Income
         Dividend Income from Subsidiaries                            $          -
         Management fees                                                         -
         Unrealized on funds                                                     -
         Interest income                                                         -
         Other income                                                            -

         Total operating income                                                  -

         Operating expenses
         Administrative and operating expenses                                   -
         Total operating expenses                                                -

         Net Income/(Loss)                                            $          -


         NOTES:
         1. Information presented for 2021 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated withou
GCFA Securities, LLC
Statement of Cash Flows
For the period ended Jan 31, 2021

(expressed in U.S. dollars)


                                                                                              <no cash/activity>
                                                                                              GCFA Securities
     Cash flows from operating activities
         Net Income                                                                       $                        -
         Adjustments to reconcile to net cash provided by/(used in) operations:
         Depreciation on fixed assets                                                                              -
         Change in operating assets and liabilities
             Investment in wholly owned subsidiaries
             Management and incentive fees receivable                                                              -
             Investment in Funds, at fair value                                                                    -
             Accounts payable and accrued expenses                                                                 -
     Net cash provided by operating activities                                                                     -

     Cash flows from investing
         Disposals of fixed assets
         Purchases of fixed assets
     Net cash provided by investing activities

     Cash flows from financing activities
         Capital Contributions
         Distributions
     Net cash provided by financing activities

         Net Change in Cash and Restricted Cash                                                                    -
         Cash & Restricted Cash Balance at Beg of Period                                                           -
         Cash & Restricted Cash Balance at End of Period                                                           -




         NOTES:
         1. Information presented for 2021 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated without
         the prior written approval of GCA.
GCFA Securities, LLC
Statement of Changes in Members' Capital
For the period ended Jan 31, 2021




                                                                            <zero balance>
                                                                            GCFA Securities
           Members' Capital, beginning of the year                      $                     -
           Adjustments to Retained Earnings
           Contributions                                                                      -
           Distributions                                                                      -
           Net increase in Members’ capital resulting from operations                         -
           Members' Capital, at the end of the year                                           -
